DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park USPA_20180044476_A1.
1.	Regarding Claims 1-7 and 9, Park discloses a polyimide-based film (Title) but does not disclose the claimed surface hardness property. Park further discloses using its film with a protective film or insulating film (corresponds to claimed coating layer of instant Claim 6 as well as the impact absorption/spread layer of instant Claim 7) (paragraphs 0080) to be used in in display devices (paragraph 0026), as being claimed in instant Claim 9. However, Park discloses in its Example 6 the following film:  N,N -dimethylacetamide (DMAc) and 2,2'-bis(trifluoromethyl)-benzidine ( TFMB) were added to a reactor under a nitrogen atmosphere, and the mixture was thoroughly stirred. Then, 4,4'-hexafluoroisopropylidene diphthalic anhydride (6FDA) was added thereto and stirred well until dissolved, and then, cyclobutane tetracarboxylic dianhydride ( CBDA) was added thereto and stirred well until dissolved. Then, terephthaloyl dichloride (TPC) was added thereto, and stirred for 6 hours, followed by dissolution and reaction, thereby preparing a polyamic acid resin composition. Here, an amount of each monomer was adjusted so that a molar ratio of TFMB:6FDA:CBDA:TPC was 100:15:10:75 as shown in a composition ratio of Table 1 below, a solid content was adjusted to be 6 wt %, and a temperature of the reactor was maintained at 30.degree. C. Next, pyridine and acetic anhydride in a content of 2.5 times more than the total molar content of dianhydride were added to the solution, and stirred at 60.degree. C. for 1 hour. Then, the solution was precipitated with an excessive content of methanol, and the resultant product was filtered to obtain a solid, and the obtained solid was vacuum-dried at 50.degree. C. for 6 hours or more to obtain polyamideimide powder (paragraphs 0108, 0109). This is substantially similar to the preparation examples 1-3 of what is found in the instant Specification (see instant prepub paragraphs 0121-0126). 
2.	As such, it would be expected to have the same physical properties being claimed such as the haze and surface hardness properties when exposed to 2-mthoxyethanol found in instant Claims 1-5. Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
3.	Regarding Claim 8, although Park does not disclose the claimed solids content for its protective film or insulating film (corresponds to claimed coating layer of instant Claim 6 as well as the impact absorption/spread layer of instant Claim 7) it would nevertheless be expected for one of ordinary skill in the art to know how to vary this based on what basis weight is desired in accordance with the end-product specifications. Applicants have not demonstrated how the specifically claimed range results in unexpected and surprising properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 7, 2022